Citation Nr: 0211914	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's current bilateral hearing loss is related 
to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The Board finds that the RP met its duty 
to notify, as the veteran was provided adequate notice as to 
the evidence necessary to substantiate his claim, including 
all applicable laws and regulations, as indicated in the 
rating decision, statement of the case and  letters from the 
RO.  The Board also finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that the 
file contains service medical records and private provider 
records.  The veteran was also afforded a VA examination, and 
was provided with the opportunity for a hearing.  
The evidence for review in this case consists of service 
medical records, private medical records and VA examination 
records.  At a June 1966 preinduction examination, the 
veteran reported no ear trouble or use of hearing aids on his 
medical history form.  An audiometric evaluation showed pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
not 
listed
15
LEFT
0
5
5
not 
listed
15

At his November 1966 entrance examination, the veteran noted 
on his medical history report that he had never had ear 
trouble, hearing loss, dizziness or running ears, and that he 
had never used hearing aids.  The physician noted a normal 
clinical ear examination, while an audiometric evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
0
5
0
0

At his August 1969 discharge examination, the veteran noted a 
history of ear trouble and hearing loss on his form.  The 
physician documented a normal clinical examination of the 
ears and described hearing as within normal limits, while an 
audiometric evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
not 
listed
15
LEFT
0
0
0
not 
listed
10

In support of his claim, the veteran submitted a May 2002 
audiometric testing examination report prepared by S.W.S., 
M.D., which noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
85
LEFT
10
10
10
40
60

Dr. S. also submitted a written statement in July 2002, where 
he stated that he had taken a history from the veteran of 
noise exposure during service in Vietnam, as well as during 
stateside training.  He opined that it is very likely that 
the veteran's precipitous hearing loss is the result of his 
noise exposure over time in the military.

The veteran was afforded a VA audio examination in August 
2002, including an audiometric evaluation that noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
85
LEFT
10
10
10
30
65

Speech audiometry revealed speech recognition ability of 100 
percent for both ears using the Maryland CNC test.  Regarding 
the cause of the veteran's hearing loss, the audiologist 
indicated that based upon her records review, she did not 
consider it to be service-connected.    

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection requires: (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002).  Certain chronic 
disabilities, including sensorineural hearing loss, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).   

It is not required that hearing loss disability be shown 
during service.  The United States Court of Appeals for 
Veterans Claims (the Court) has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed that service 
connection may be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results show an upward trend in auditory thresholds, post-
service audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385, and 
competent evidence relates current hearing loss disability to 
active service.  Id. at 159-160.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2002).  In 
this case, as noted at the May 2002 audio examination by Dr. 
S., the veteran meets the requirements for impaired hearing 
bilaterally because some of his auditory thresholds are 40 
decibels or greater, specifically for the frequencies of 4000 
Hz for the right ear and for the frequencies of 3000 Hz and 
4000 Hz for the left ear.  

The evidence supports a finding that the veteran may have had 
hearing difficulty during service, as noted on his August 
1969 discharge examination report, and that he currently 
suffers from bilateral hearing loss, as established in the 
May 2002 report.  The Board also notes that Dr. S., in his 
July 2002 statement, showed his knowledge of the 
circumstances of the veteran's service, and provided an 
opinion that the veteran's current bilateral hearing loss is 
the result of noise exposure during service.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The evidence is plainly in conflict.  Absent 
circumstances not present in this record, there exists no 
compelling reason to accept evidence unfavorable to the 
veteran and reject evidence favorable to his claim.  
Accordingly, the competent medical opinions place the record 
in rough parity.


ORDER

Service connection for bilateral hearing loss is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

